         Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 1 of 11



                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

    SOUTHERN CALIFORNIA PUBLIC                              §
    POWER AUTHORITY, et al.,                                §
                                                            §
            Plaintiffs,                                     §
                                                            §
    v.                                                      §
                                                            §
    ULTRA RESOURCES, INC.,                                  § Civil Action No. 4:19-cv-00090
                                                            §
            Defendant/Counter-Claimant,                     § Hon. Vanessa D. Gilmore
                                                            §
    v.                                                      §
                                                            §
    SOUTHERN CALIFORNIA PUBLIC                              §
    POWER AUTHORITY, et al.,                                §
                                                            §
            Counter-Defendants.                             §
                                                            §
                                                            §
    GRIZZLY OPERATING, LLC f/k/a                            §
    VANGUARD NATURAL RESOURCES,                             §
    LLC,                                                    §
                                                            §
            Reorganized Debtor,                             §
                                                            §
    v.                                                      §
                                                            §
    ULTRA RESOURCES, INC.,                                  §
                                                            §
            Claimant.                                       §

    ANADARKO E&P ONSHORE LLC’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS
     MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION, FOR
            ABSTENTION, OR FOR JUDGMENT ON THE PLEADINGS1

           Counter-Defendant Anadarko Petroleum E&P Onshore LLC (“Anadarko”) submits this

supplemental brief in support of its Motion to Dismiss for Lack of Subject Matter Jurisdiction, for

Abstention, or for Judgment on the Pleadings (Adv. D.E. 99) (the “Motion”) and in reply to the


1
    Originally filed on August 31, 2018 in Adv. No. 17-3044, at Dkt. No. 111.


                                                          -1-
     Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 2 of 11



Reorganized Debtors’ Response to Anadarko E&P Onshore LLC’s Motion to Dismiss for Lack of

Subject Matter Jurisdiction, for Abstention, or for Judgment on the Pleadings (Adv. D.E. 100) (the

“Response”).1 At the July 23, 2018 telephonic status conference, the Court requested that the

parties brief the following two questions:

                1.      Which subject matter jurisdiction standard applies to claims
                first asserted against a third-party defendant/counter-defendant
                joined post-confirmation in an adversary proceeding initiated pre-
                confirmation?

                2.     Does the District Court have subject matter jurisdiction over
                the post-confirmation claims filed against Anadarko such that
                withdrawal of the reference could resolve any jurisdictional defects?

Anadarko hereby responds and submits a few brief points in reply to Ultra’s Response.

I.     The Court should analyze whether it has subject matter jurisdiction over Ultra’s
       claims against Anadarko using the narrower standard that applies to post-
       confirmation litigation.

       1.       Ultra does not, and cannot, dispute that it joined Anadarko to this proceeding by

filing the Counterclaims only after this Court confirmed the Debtors’ Plan. However, Ultra’s

Response relies on Plaintiffs’ initiation of this lawsuit on February 9, 2017—before the Debtors’

Plan was confirmed—and argues that “[a] Bankruptcy Court’s subject matter jurisdiction over an

adversary proceeding is tested at the time the lawsuit was brought to the Bankruptcy Court,”

meaning that the Court should assess its subject matter jurisdiction as if Ultra had named Anadarko

as a counter-defendant pre-confirmation. Resp. ¶ 14 (citing In re Doctors Hosp. 1997, L.P., 351

B.R. 813, 829 (Bankr. S.D. Tex. 2006); Bankruptcy Trading & Invs., LLC v. Chiron Fin. Group,

Inc., 342 B.R. 474, 477 (S. D. Tex. 2006)). In response to Ultra’s argument, the Court asked the

parties for authority addressing subject matter jurisdiction over a counterclaim or third-party claim

asserted post-confirmation in an adversary proceeding that was pending pre-confirmation. Based


1
       Capitalized terms that are not otherwise defined herein have the meanings set forth in the Motion.

                                                       2
      Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 3 of 11



on the authority summarized below, Anadarko submits that the more restrictive post-confirmation

standard applies to Ultra’s Counterclaims against Anadarko for at least three reasons.

         2.       First, in the most procedurally analogous case located, a Southern District of New

York bankruptcy court applied the more restrictive post-confirmation standard for subject matter

jurisdiction. See In re Ener1, Inc., 558 B.R. 91 (Bankr. S.D.N.Y. 2016). In Ener1, the debtor’s

former CEO filed a proof of claim pre-confirmation based on severance benefits purportedly owed

to him under his employment agreement. Id. at 93–94. The debtor alleged in its post-confirmation

objection to that proof of claim that the CEO’s post-confirmation conduct had breached a covenant

not to compete contained in that agreement. Id. at 94. The bankruptcy court determined that it

lacked subject matter jurisdiction over the debtor’s objection and breach of contract allegations

using the post-confirmation standard.2 See id. at 98 (concluding that the debtor’s allegations

lacked a “close nexus” with the plan, in part because “[t]he Plan, and its implementation, will not

be affected whether the [debtor’s objection] succeeds or fails,” and “[r]esolution of this dispute

does not involve any interpretation of the Plan”). In the absence of any countervailing authority,

this Court should follow Ener1 and analyze Ultra’s Counterclaims against Anadarko using the

Fifth Circuit’s more restrictive pronouncement of post-confirmation subject matter jurisdiction.

         3.       Second, the Court’s assessment of its subject matter jurisdiction must take into

account that Ultra’s Counterclaims against Anadarko are permissive, and that it joined Anadarko

under Rule 20(a) of the Federal Rules of Civil Procedure (made applicable in these proceedings

by Rule 7020 of the Federal Rules of Bankruptcy Procedure). It is well established that a




2
          The fact that Ener1 involved a proof of claim filed before confirmation and a claim objection filed post-
confirmation is a distinction without a difference. See id. at 93–94. The court specifically noted that its conclusion
regarding subject matter jurisdiction “would be the same whether [the debtor’s claim objection] were asserted as a
counterclaim in an adversary proceeding, or, as done here, asserted defensively in the claims allowance process.” Id.
at 94 n.1.

                                                          3
     Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 4 of 11



permissive counterclaim requires an independent basis of federal jurisdiction where supplemental

jurisdiction does not apply. See Zurn Indus., Inc. v. Acton Constr. Co., 847 F.2d 234, 237 (5th Cir.

1988) (“[I]f the party is brought in pursuant to Federal Rule of Civil Procedure 19 or 20 . . . there

must be an independent ground for federal jurisdiction.”); see also NatureSweet, Ltd. v.

Mastronardi Produce, Ltd., No. 3:12-CV-1424-G, 2013 WL 460068, at *4 & n.4 (N.D. Tex. Feb.

6, 2013) (concluding that permissive counterclaims must be “supported by an independent grant

of jurisdiction” absent supplemental jurisdiction); Cordero v. Voltaire, LLC, No. A-13-CA-253-

LY, 2013 WL 6415667, at *3 (W.D. Tex. Dec. 6, 2013) (same effect); cf. Walker v. Cadle Co. (In

re Walker), 51 F.3d 562, 570 (5th Cir. 1995) (holding that the bankruptcy court could not exercise

supplemental jurisdiction over a third-party claim).

        4.      Ultra’s argument essentially proposes an exception to (or end-run around) this rule

in the interest of judicial efficiency and the convenience of the parties. But judicial economy

cannot justify an unauthorized expansion of federal subject matter jurisdiction. See Griffin v. Lee,

621 F.3d 380, 389–90 (5th Cir. 2010) (per curiam) (noting that “efficiency and economy cannot

confer jurisdiction upon the courts” where Congress has stated otherwise); Williams v. SeaBreeze

Financial, LLC (In re 7303 Holdings, Inc.), Bankr. No. 08-36698, Adv. No. 10-03079, 2010 WL

3420477, at *6 (S.D. Tex. Aug. 26, 2010) (Isgur, J.) (“Judicial economy is not a sufficient

justification for exercising jurisdiction where the statute has not granted jurisdiction.”). The Court

must reject Ultra’s attempt to pursue a permissive claim against Anadarko where no independent

jurisdictional basis exists in this Court.

        5.      Third, Ultra’s Response misapplies the “time-of-filing rule,” which evaluates

whether subject matter jurisdiction exists over a claim as of the time it was filed. See Resp. ¶ 14.

Ultra erroneously suggests that the Court should look to the time of filing of the complaint to test



                                                  4
      Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 5 of 11



its subject matter jurisdiction over subsequently filed counterclaims or third-party claims. In fact,

courts consistently take the much more logical approach of testing subject matter jurisdiction over

a claim as of the time of filing of that claim. See, e.g., Liberty Mut. Ins. Co. v. Harvey Gerstman

Assocs., Inc., No. CV–11–4825(SJF)(ETB), 2012 WL 5289587, at *3 (E.D.N.Y. Oct. 24, 2012)

(“[J]urisdiction is measured as of the time the third-party complaint was filed . . . .”); F.D.I.C. v.

Eichholz, No. CV 411–039, 2012 WL 13005939, at *3 (S.D. Ga. Mar. 9, 2012) (applying the time-

of-filing rule to conclude that subject matter jurisdiction existed when a counterclaim was filed);

Shalaby v. Irwin Indus. Toll Co., No. 07CV2107–MMA (BLM), 2010 WL 5898212, at *3 (S.D.

Cal. Jan. 22, 2010) (concluding that the court had jurisdiction “when the third-party complaint was

filed”); SB Pharmco Puerto Rico, Inc. v. Mut. Pharm. Co., Inc., 552 F. Supp. 2d 500, 514 (E.D.

Pa. 2008) (applying the time-of-filing rule to conclude that the court lacked subject matter

jurisdiction when a counterclaim was filed). Accordingly, the Court should determine whether it

has subject matter jurisdiction over the Counterclaims against Anadarko as of the date of their

filing—that is, after Plan confirmation.

         6.       None of Ultra’s cited authorities provide otherwise. In Doctors Hospital, Judge

Bohm rejected an argument that the bankruptcy court lost subject matter jurisdiction over pending

litigation once the plan was confirmed, and further held that the court had jurisdiction over the

litigation even under the more restrictive post-confirmation standard. 351 B.R. at 829–33. Thus,

while Doctors Hospital analyzed claims under both the pre-confirmation and the post-confirmation

tests for subject matter jurisdiction, it was procedurally dissimilar as it did not involve claims and

counterclaims that straddled the confirmation date.3



3
         Ultra’s other cited authority is completely inapposite and unhelpful to Ultra, as the court concluded that it
lacked subject matter jurisdiction over a complaint filed almost two years after plan confirmation. See Bankruptcy
Trading & Invs., 342 B.R. at 477, 481.

                                                           5
      Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 6 of 11



       7.      In addition, the Fifth Circuit has recently reiterated that the time of filing is not

necessarily dispositive for cases originally brought in federal court under federal question

jurisdiction—as opposed to removed cases or cases based upon diversity jurisdiction. See 16 Front

Street, L.L.C. v. Miss. Silicon, L.L.C., 886 F.3d 549 (5th Cir. 2018) (holding that despite lack of

subject matter jurisdiction over an original complaint that arose “via federal question, not diversity

or removal,” the district court should not have dismissed the amended complaint under the time-

of-filing rule). While 16 Front Street arose in the context of an amended complaint filed in district

court under 28 U.S.C. § 1331, as opposed to counterclaims brought in bankruptcy court

purportedly under 28 U.S.C. § 1334, the opinion and its reasoning suggest that the time-of-filing

rule may not govern here at all. See id. at 554–561. For all these reasons, the Court should use

the post-confirmation test to determine whether it has subject matter jurisdiction over Ultra’s

Counterclaims against Anadarko.

II.    This Court cannot exercise supplemental jurisdiction over the Counterclaims
       against Anadarko, and Ultra has not yet moved to withdraw the reference.

       8.      Anadarko understands that Ultra will argue that withdrawal of the reference would

cure any lack of subject matter jurisdiction over the Counterclaims against Anadarko because the

District Court, unlike this Court, can exercise supplemental jurisdiction over third-party claims

that form part of the same case or controversy as claims asserted under 28 U.S.C. § 1334. See 28

U.S.C. § 1367(a) (permitting district courts to exercise supplemental jurisdiction over claims “that

are so related to claims in the action within such original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution”); Walker, 51 F.3d at

570 (prohibiting bankruptcy courts from exercising supplemental jurisdiction over third-party

claims); see also Edge Petroleum Operating Co., Inc. v. GPR Holdings, L.L.C. (In re TXNB

Internal Case), 483 F.3d 292, 300 (5th Cir. 2007) (“[D]istrict courts have supplemental jurisdiction


                                                  6
      Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 7 of 11



over claims that form part of the same case or controversy with bankruptcy claims.”). The District

Court may withdraw the reference “on its own motion or on the timely motion of any party, for

cause shown.” 28 U.S.C. § 157(d).

        9.       Anadarko acknowledges that Ultra’s claims against it are factually and legally

similar to the claims brought by both Plaintiffs and Ultra in this proceeding, over which this Court

has subject matter jurisdiction, and that the Counterclaims against Anadarko are likely part of the

“same case or controversy” under 28 U.S.C. § 1367(a). But any determination of whether

withdrawal of the reference would cure the issue of subject matter jurisdiction is premature,

because Ultra has not filed a motion to withdraw the reference with the clerk as required by Local

Rule 5011-1.4 If and when Ultra attempts to do so, Anadarko will respond appropriately, including

by arguing that the District Court should decline to exercise supplemental jurisdiction over the

Counterclaims against Anadarko as a matter of discretion under 28 U.S.C. § 1367(c) (giving

district courts discretion to refrain from exercising supplemental jurisdiction in four distinct

circumstances).5

        10.      In the meantime, Anadarko submits that this Court cannot assert supplemental

jurisdiction over it. See, e.g., Walker, 51 F.3d at 570. Instead, the Court should grant Anadarko’s

motion to dismiss for lack of subject matter jurisdiction. If the reference is eventually withdrawn,

Ultra can seek to rejoin Anadarko as a third-party counter-defendant once that occurs, and the

District Court can decide whether to exercise its supplemental jurisdiction over Ultra’s claims.


4
         A motion to withdraw an adversary proceeding “must be filed with the clerk.” Bankr. S.D. Tex. L.R. 5011-1.
5
         For example, Anadarko may argue that the Counterclaims involve a “complex issue of State law,” id.
§ 1367(c)(1), and it reserves the right to raise other arguments in opposition, including that such a motion by Ultra
would not be “timely” as defined by 28 U.S.C. § 157(d). See, e.g., Sec. Farms v. Int’l Bhd. of Teamsters, Chauffers,
Warehousemen & Helpers, 124 F.3d 999, 1007 n.3 (9th Cir. 1997) (“A motion to withdraw is timely if it was made
as promptly as possible in light of the developments in the bankruptcy proceeding.” (internal quotation marks
omitted)); cf. In re Nat’l Gypsum Co., 145 B.R. 539, 542 (N.D. Tex. 1992) (concluding that motion filed within 33
days of triggering pleading was timely).


                                                         7
       Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 8 of 11



Finally, even if the Court determines that it has subject matter jurisdiction over the Counterclaims

against Anadarko, Anadarko reiterates its alternative requests for permissive abstention and

judgment on the pleadings, as further detailed in the Motion and below.

III.     Ultra’s Response fails to rebut Anadarko’s arguments in favor of dismissal.

         11.      In addition to answering the Court’s questions as set forth above, Anadarko offers

a few brief points in reply to Ultra’s Response. First, Ultra fails to establish that this Court has

subject matter jurisdiction over the Counterclaims under the more restrictive post-confirmation

test. While the Response points to certain distinctions between this case and Craig’s Stores, Ultra

completely fails to argue that its Counterclaims relate to the implementation or execution of the

confirmed Plan, which was the fundamental reason for the Fifth Circuit’s holding that it lacked

jurisdiction in Craig’s Stores. In re EBCO Land Dev., Ltd., No. 04-30519, 2008 WL 1766693, at

*4 (Bankr. S.D. Tex. Apr. 17, 2008) (“[I]t is important to recall that the ultimate question posted

by the Fifth Circuit in Craig’s Stores is whether the proceeding pertains to the implementation or

execution of the confirmed plan.”). Accordingly, Ultra has not shown that this Court has subject

matter jurisdiction over the Counterclaims.

         12.      The Response also repeatedly complains that it would be inefficient and

burdensome for Ultra to litigate its claims against Anadarko separately from its claims against

Plaintiffs. See, e.g., Resp. ¶¶ 4, 26. Anadarko certainly respects the concern for judicial efficiency,

which was a major reason why it agreed to engage in attempts to resolve this dispute consensually.

See Scheduling Order (Adv. D.E. 58). To the extent that those efforts are unsuccessful, however,

inefficiency alone cannot bestow nonexistent subject matter jurisdiction upon this Court.6 The

addition of related claims and parties to a lawsuit will almost always result in greater efficiency,


6
         Moreover, Ultra’s invocation of judicial economy is puzzling given that Ultra is attempting to relitigate issues
that were already tried and appealed in Wyoming state court.

                                                           8
      Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 9 of 11



but the Fifth Circuit has nonetheless held that the Court must have an independent basis for federal

subject matter jurisdiction over permissively joined parties. See Zurn, 847 F.2d at 237.

         13.      For similar reasons, the Court should disregard Ultra’s argument that abstention is

inappropriate because “the parties have already filed extensive briefing and all the working interest

owners have been joined to these proceedings.” Resp. ¶¶ 4, 25. As reflected in the Scheduling

Order, in an effort to reach a reasonable and consensual out-of-court resolution, the parties in this

case chose to file summary judgment motions and then attend non-binding mediation, with all

dispositive motions to be set for a combined hearing at a later date only if the mediation did not

result in settlement. See Scheduling Order ¶¶ 2, 3, 5. Thus, the “extensive briefing” that Ultra

cites merely reflects the parties’ on-the-record agreement to attempt to resolve their disputes in the

most efficient and logical manner, and Ultra should not rely on it to argue against abstention.7 If

anything, the fact that the Court has yet to rule on any of the numerous dispositive motions further

supports Anadarko’s arguments in favor of abstention.

         14.      Finally, with respect to the merits of Ultra’s turnover claim against Anadarko, Ultra

has offered no response whatsoever to Anadarko’s argument that a turnover action is improper

where there is a bona fide dispute of the underlying claim. See Mot. ¶¶ 33–35. By failing to

respond, Ultra appears to concede this argument. See, e.g., Williams v. Luminator Holding L.P.,

No. 4:12CV734, 2014 WL 174413, at *7 (E.D. Tex. Jan. 10, 2014); Kimbrough v. Alamo Colleges,

No. CIVASA09CV0738XRNN, 2010 WL 841368, at *3 (W.D. Tex. Mar. 8, 2010), adopted by

Case No. 09-cv-0738, ECF No. 31 (W.D. Tex. Apr. 1, 2010). Accordingly, even if the Court

concludes that it has subject matter jurisdiction and that it should not abstain from the



7
         Additionally, the existence of the “extensive briefing,” much of which relates to the interpretation of the SAA
and the res judicata effect of prior state court litigation, casts serious doubt on Ultra’s suggestion that “the Court’s
interpretation of the SAA does not involve difficult or unsettled state law.” Resp. ¶ 21.

                                                           9
    Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 10 of 11



Counterclaims, Anadarko respectfully requests that the Court enter judgment on the pleadings in

its favor on Ultra’s turnover claim.

                                         CONCLUSION

       For the foregoing reasons, Anadarko respectfully requests that the Court grant the Motion

and grant such other and further relief, in law and in equity, as the Court deems just and proper.

Dated: July 26, 2019                          Respectfully submitted,

                                              WINSTON & STRAWN LLP

                                              /s/ Melanie Gray
                                              Melanie Gray
                                              Texas Bar No. 08327980
                                              S.D. Tex. Bar No. 2650
                                              1111 Louisiana Street, 25th Floor
                                              Houston, TX 77002
                                              Telephone: (713) 651-2600
                                              Facsimile: (713) 651-2700
                                              mggray@winston.com

                                              ATTORNEY-IN-CHARGE FOR
                                              ANADARKO E&P ONSHORE LLC


OF COUNSEL:

Katherine A. Preston
Texas Bar No. 24088255
S.D. Tex. Bar No. 26969884
WINSTON & STRAWN LLP
1111 Louisiana Street, 25th Floor
Houston, TX 77002
Telephone: (713) 651-2600
Facsimile: (713) 651-2700
kpreston@winston.com




                                                10
    Case 4:19-cv-00090 Document 43 Filed on 07/26/19 in TXSD Page 11 of 11



                               CERTIFICATE OF SERVICE

      I certify that on this 26th day of July, 2019, a true and correct copy of the foregoing
document has been served via electronic notification to all parties of record.

                                            /s/ Rick Smith
                                            Paralegal




                                              11
